Title: From John Adams to Barnabas Bidwell, 27 August 1800
From: Adams, John
To: Bidwell, Barnabas



Sir
Quincy August 27. 1800

I have recd your favour of the 16th and thank you for the Information it contains
A very little reflection I think must convince a Gentleman of your Information that it would be altogether improper for me to enter into any Conversation or Correspondence relative to the late Changes in Administration. If a President of the United States has not Authority enough to change his own Secretaries, he is no longer fit for his Office. If he must enter into a Controversy in Pamphlets and Newspapers in vindication of his Measures he would have employment enough for his whole Life and must neglect the Business and Duties of his Station.
Let those who have renounced, all of a Sudden that System of Neutrality for which they contended for ten years, justify themselves if they can. I am / Sir very respectfully

John Adams